FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GIDEON REZA TANJUNG,                             No. 10-72957

               Petitioner,                       Agency No. A095-634-671

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Gideon Reza Tanjung, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his claim for withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports the BIA’s decision that the harms suffered by

Tanjung, even cumulatively, did not rise to the level of past persecution. See

Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). Substantial evidence also

supports the BIA’s finding that Tanjung failed to establish sufficient individualized

risk of persecution to show eligibility for relief. See id. at 977-79; Wakkary, 558

F.3d at 1066 (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant”). In addition, the evidence does not establish a pattern or

practice of persecution of ethnic Chinese Christians in Indonesia. See Wakkary,

558 F.3d at 1060-62. Accordingly, Tanjung’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                      10-72957